On March 4,1993, the Defendant was sentenced to five (5) years at Montana State Prison for COUNT I, AGGRAVATED KIDNAPPING; twenty (20) years at Montana State Prison for COUNT II, ROBBERY; plus an additional six (6) years for the use of a firearm in Count II; ten (10) years at Montana State Prison for COUNT III, ROBBERY; and an additional 2 (two) years for the use of a firearm in Count III. All above sentences shall be served consecutively to each other. Defendant shall abide by the conditions as stated in the March 4, 1993 Judgment. Credit for time spent in Yellowstone County Detention Facility from October 8, 1992 through February 24, 1993, shall equal 140 days.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *21to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 24th day of March, 1994.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same.
The reasons for the decision are: (1) the sentence imposed is presumed correct; (2) the judge fairly and adequately considered the case; (3) the judge did not abuse his judicial discretion; and the defendant was treated leniently under the circumstances.
Hon. John Warner, Acting Chairman, Hon. Ted Lympus, Member, Hon. Robert Boyd, Alternate Member.
The Sentence Review Board wishes to thank Joe Greenfield for representing himself in this matter.